(dissenting). It is conceded in the majority opinion that the plaintiff was not engaged in interstate commerce.
The jury found (1) that the hatchet plaintiff used in peeling bark at the time he was injured was not a reasonably safe appliance for that purpose; (2) that the failure to furnish a reasonably safe appliance in peeling bark was the proximate cause of the plaintiff’s injury; (3) damages assessed at $150. These findings of the jury are supported by the evidence and judgment should have been for the plaintiff for the amount of damages found. The rule is elementary that *583it was the duty of the defendant to furnish the plaintiff reasonably safe tools and implements with which to do his work. Lehman v. C., St. P., M. & O. R. Co. 140 Wis. 497, 122 N. W. 1059; Borden v. Daisy R. M. Co. 98 Wis. 407, 412, 74 N. W. 91; Boelter v. Ross L. Co. 103 Wis. 324, 79 N. W. 243; Meyer v. Ladewig, 130 Wis. 566, 110 N. W. 419.
There is an abundance of evidence to support the verdict that the hatchet was not a proper tool for doing the work,— that it was a dangerous implement to use for such purpose, and that plaintiff was ignorant of the danger.
The plaintiff testified that he never used an ax before he came to this country; that he never saw any one cut wood with an ax in Greece; that there was no wood where he lived in Greece. The evidence further shows that a sharp ax with a long handle is the proper tool to use for peeling ties, and that a hatchet such as the one used by plaintiff was not a proper tool for the work and was dangerous because of being dull and having a short handle, which necessitated the operator keeping his face near the hatchet and on the beveled side from which the chips and bark would fly. A witness, who showed much experience in peeling ties, said he never saw a hatchet used for that purpose, and said it was not a proper tool to use because the employee using it would be likely to get hurt; that with a long-handled ax one can stand up straight and keep his face away from the bark and knots that fly from the ax. The hatchet in use had a square face on the left side and was beveled on the right side. The tie was laid on the ground so that when operating the hatchet it would throw the flying material into plaintiff’s face, which, on account of the shortness of the handle, was only about fourteen inches from the hatchet. The first day plaintiff was given a long-handled ax which was generally used, hut on account of there not being a sufficient number of axes on the day of the injury for all employees engaged in peeling ties, plaintiff was given a hatchet and told to work with it, and was injured a short time after *584lie began work — one witness says half an hour and another two hours after he began work; that an ax worker is a skilled workman.
Plaintiff testified that he had hold of the hatchet with both hands; was standing chopping on the right-hand side toward where he' was facing. He further testified:
“At the time I got hurt, I got the hatchet in my hands and I started to peel one hemlock tie, and I find one knot or bark there, and I strike it hard many times and the bark came out or the knot and strike me on my right eye, and I fell down and I don’t understand where I was. The hatchet was about this long [indicating about twelve inches]. It had a short handle and was dull, just like a saw — it had that nicks. I didn’t have any other tool in peeling ties. The boss handed the hatchet to me. He didn’t have tools enough to give to the men to peel ties. He borrowed an ax from a farmer to give to another fellow.”
The majority opinion is made to turn upon whether the hatchet was a “simple tool.” The question is not whether the hatchet was a simple tool, but whether it was a fit and safe tool for the use. The tool was simple when used for the purpose intended. As said in Ruck v. C., M. & St. P. R. Co. 153 Wis. 158, 140 N. W. 1074: “The implement was simple enough in form. But it was not simple with reference to its use . . .” The negligence of defendant was in furnishing a defective tool and one not fit for the purpose for which it was used. Meyer v. Ladewig, 130 Wis. 566, 110 N. W. 419; Ruck v. C., M. & St. P. R. Co., supra. The evidence shows that the hatchet was kept for splitting wood, not for peeling ties.
The nonliability of a master in the case of furnishing to an employee a “simple tool” rests on the principle that warning or inspection on the part of the master is not necessary. The master is not bound to warn or inspect, because the defect is as open and obvious to the employee as to the master. Stork v. Charles Stolper C. Co. 127 Wis. 318, 106 N. W. 841; *585Meyer v. Ladewig, 130 Wis. 566, 110 N. W. 419; Kolasinski v. C., M. & St. P. P. Co. 164 Wis. 50, 159 N. W. 563.
But the “simple tool” doctrine has no application to a case where a tool is furnished by the master for a purpose for which it is not fit, and the use of which in the business for which it is furnished is dangerous to the employee without knowledge on his part of the danger.
The rule is well stated by Mr. Labatt in his work on Master & Servant, when treating the subject, as follows:
(2) “A master is guilty of a breach of duty, if he fails to see that the instrumentalities supplied are of such a character and maintained in such a condition that his servants will be able to carry on their, work without the risk of injury as long as they exercise proper care in the use of those instrumental-ities.
“In the absence of other controlling considerations, therefore, the question whether an injured servant can recover will, in certain states of the evidence, hinge upon the question whether the instrumentality which caused the injury was one which, with reasonable care and caution, could be used by him without danger at the place and in the manner in which it was used.” 3 Labatt, Mast. & Serv. (2d ed.) § 925, sub. (2).
Surely it cannot be said that the plaintiff, who had no knowledge' of using an ax of any kind, could be said to be chargeable with knowledge that the hatchet furnished him was a dangerous implement and unfit for use in peeling ties. But the duty clearly rested upon the defendant to furnish a suitable tool for the work.
I am authorized to say that Justice Siebecker and Justice Eschweiler concur in this dissent.